Opinion issued July 19, 2012.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-11-00477-CR
                            ———————————
    WILBOR EARL BURTON A/K/A WILBERT EARL BURTON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                        Trial Court Case No. 10CR1590



                          MEMORANDUM OPINION

       Wilbor Earl Burton appeals his conviction for failure to comply with sex

offender registration requirements.1 Burton’s court-appointed counsel has filed a


1
       See TEX. CODE CRIM. PROC. ANN., art. 62.102(a) (West 2011).
motion to withdraw and an Anders brief in which she states that no valid grounds

for appeal exist and that any appeal would be frivolous.2 Burton has not filed a pro

se response.3 Because we conclude that there are no arguable grounds for appeal,

we grant counsel’s motion to withdraw and affirm the judgment of the trial court.

                                    Background

      In May 2010, the State charged Burton by indictment with failure to register

as a sex offender. See TEX. CODE CRIM. PROC. ANN., art. 62.102(a) (West 2011).

Burton pleaded not guilty. The jury found him guilty. Burton elected to have the

trial court assess punishment. The trial court sentenced Burton to ten years’

confinement after finding true one enhancement based on a prior conviction for

delivery of cocaine. This appeal followed.

                                     Discussion

      The brief submitted by Burton’s court-appointed counsel states her

professional opinion that there are no arguable grounds for reversal on appeal and

that any appeal would, therefore, lack merit. See Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief meets the minimum Anders



2
      See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
3
      Burton filed a pro se document with the court requesting certain records from a
      previous case. The court treated this document as a motion but also reviewed any
      substantive arguments.

                                           2
requirements by presenting a professional evaluation of the record and stating why

there are no arguable grounds for reversal on appeal. See id.; see also In re

Schulman, 252 S.W.3d 403, 406–07 (Tex. Crim. App. 2008). Counsel sent Burton

a letter informing him of her conclusion that there was no reversible error that

could be raised on his behalf on appeal, explaining her analysis in reaching that

conclusion, and stating that she filed an Anders brief with the Court. She also

informed Burton of his right to examine the record and file a pro se brief. She

provided him with a copy of her Anders brief and motion to withdraw. The Clerk

of this Court also sent Burton a letter informing him that an Anders brief had been

filed, that he had a right to file a response, and that he was entitled to a copy of the

appellate record upon written request.

      When we receive an Anders brief from a defendant’s court-appointed

attorney who asserts that no arguable grounds for appeal exist, we must determine

that issue independently by conducting our own review of the entire record. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court, and

not counsel, determines, after full examination of proceedings, whether case is

“wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). In conducting our review, we consider any pro se response that the

defendant files to his appointed counsel’s Anders brief. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). If our independent review of the

                                           3
record leads us to conclude that the appeal is wholly frivolous, we may affirm the

trial court’s judgment by issuing an opinion in which we explain that we have

reviewed the record and find no reversible error. Id. at 828. Burton may challenge

the holding that there are no arguable grounds for appeal by petitioning for

discretionary review in the Court of Criminal Appeals. Id. at 827 & n.6.

                                     Conclusion

      In accordance with Anders and Bledsoe, we have reviewed the record and

the Anders brief from Burton’s appointed counsel. We conclude that there are no

arguable grounds for reversal on appeal. We therefore affirm the judgment of the

trial court and grant appointed counsel’s motion to withdraw.4

                                   PER CURIAM

Panel consists of Justices Bland, Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




4
      Appointed counsel still has a duty to inform Burton of the result of this appeal and
      that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6; Ex Parte Wilson, 956 S.W.2d 25,
      26–27 (Tex. Crim. App. 1997); Stephens v. State, 35 S.W.3d 770, 771–72 (Tex.
      App.—Houston [1st Dist.] 2000, no pet.).

                                           4